EXHIBIT 10.29
Annual Cash Compensation of Named Executive Officers
The executive officers named in the compensation table in Monsanto’s proxy
statement dated Dec. 5, 2007 (the “Named Executive Officers”) have their base
salaries determined yearly by the People and Compensation Committee (the
“Committee”) of the Board of Directors. It is anticipated that such
determinations will occur annually, effective during a pay period in the
following January. The Named Executive Officers are all “at will” employees, and
do not have written or oral employment agreements other than change of control
agreements, the form of which is filed, as required, as an exhibit to reports
filed by the Company under the Exchange Act. The Company, upon the approval of
the Committee, retains the right to unilaterally decrease or increase the Named
Executive Officers’ base salaries at any time.
The Named Executive Officers are eligible to participate in the Company’s annual
incentive compensation plans for all regular employees, including executive
officers, which provide for cash awards. Summaries of such annual incentive
compensation plans are filed as exhibits, as required, to reports filed by the
Company under the Exchange Act.
On Oct. 20, 2008, the Committee approved for the Company’s Named Executive
Officers the following base salaries to become effective as of Jan. 12, 2009,
and the following annual incentive awards for the 2008 fiscal year, which will
be paid on Nov. 7, 2008:

                              Base Salary     Base Salary     FY 2008 Annual  
Named Executive Officer   (as of 12/31/07)     (as of 1/12/09)     Incentive
Award  
 
                       
Hugh Grant
Chairman of the Board, President
and Chief Executive Officer
  $ 1,355,000     $ 1,403,780     $ 3,326,796  
 
                       
Brett D. Begemann
Executive V.P., Global Commercial
  $ 515,000     $ 540,000     $ 750,000  
 
                       
Carl M. Casale
Executive V.P., Strategy and Operations
  $ 530,000     $ 550,000     $ 780,000  
 
                       
Terrell K. Crews
Executive V.P.,
Chief Financial Officer and
Vegetable Business CEO
  $ 565,000     $ 590,000     $ 800,000  
 
                       
Robert T. Fraley, Ph.D.
Executive V.P. and Chief
Technology Officer
  $ 575,000     $ 600,000     $ 840,000  

The Company intends to provide additional information regarding other
compensation awarded to the Named Executive Officers in respect of and during
the 2008 fiscal year in the proxy statement for its 2009 annual meeting of
shareowners, which proxy statement is expected to be filed with the Securities
and Exchange Commission in December 2008.

